DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0170118) (of record) and Kawai et al. (WO 2014/ 147981, see machine translation) (of record).

Regarding claim 1, Wei discloses a method of manufacturing a pneumatic tire (Fig. 2a: 200a) provided with a magnetic portion (Figs. 2a, 2c: 205a, 205b, 205c) containing powder particles of hard magnetic material in a tread portion ([0028], [0036]) which comprises drilling a hole in an unvulcanized tread portion forming member ([0051]-[0052]), the hole opening an outer surface of the unvulcanized tread portion forming member and ending in the unvulcanized tread portion forming member (Fig. 2c); embedding a magnetic piece containing the powder particles of hard magnetic material in the hole of the unvulcanized tread portion forming member as the magnetic portion ([0051]-[0052]); and vulcanizing the green tire ([0024]). 
While Wei does not expressly recite molding a green tire using the unvulcanized tread portion forming member in which the magnetic piece is embedded, it is consistent with the fundamentals of tire production to mold a green tire comprising an unvulcanized tread portion, including embedded components, prior to vulcanization. For instance, Kawai teaches a method of manufacturing a pneumatic tire provided with a wear indicator in the tread portion which comprises 5a hole in an unvulcanized tread portion forming member (Page 3 lines 109-112; Page 8 lines 305-307; Page 9 lines 360-362; Page 18 lines 735-750; Page 19 lines 755-759); an embedding step of embedding a wear indicator piece of material in the hole (Page 3 lines 94-97; Page 6 lines 239-240; Page 10 lines 405-410; Page 18 lines 748-750);  10a green tire molding step of molding a green tire using the tread portion forming member in which the piece is embedded (Page 3 lines 98-99; Page 19 line 759); and a vulcanizing step of vulcanizing the green tire (Page 3 line 100; Page 19 lines 755-758). Kawai further teaches that when the wear indicator is provided before vulcanization, which is contrary to the conventional method of forming a hole in a vulcanized tire, the tire is less likely to crack than a vulcanized tire, thereby the wear indicator can be arranged in the tread without damaging the tire and it is possible to suppress a decrease in durability of the tire which enables the user to visually recognize the degree of wear of the tire (Page 3 lines 107-120). Although Kawai does not expressly teach a wear indicator located in the same positions of the tread as Wei or made of the same material as Wei, one of ordinary skill would readily recognize that the same advantages would be applicable to Wei which also discloses providing a wear indicator in a tread and vulcanizing the tread.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Wei in order to provide a step of molding a green tire using the unvulcanized tread portion forming member in which the magnetic piece is embedded so as to arrange the wear indicator in the tread without damaging the tire and decreasing the durability of the tire, while enabling the user  to visually recognize the degree of wear of the tire, as taught by Kawai. 

Regarding claim 4, Wei further discloses that a cylindrical hole penetrating in the thickness direction of the unvulcanized tread portion forming member is formed as the hole (Fig. 2c); and a magnetic piece corresponding to the cylindrical shape of the hole is used as the magnetic piece (Fig 2c: 205a, 205b, 205c).

Regarding claim 8, Wei further discloses that the magnetic package may be tiered in its construction (Fig. 3) ([0035]), wherein the tiers may comprise different magnetic particles, including ones that are not hard magnetic material on a portion that forms an inner layer portion (Fig. 3: 315) ([0035]-[0036]). In this manner, as the tread wears due to use, magnetic particles will erode from the tire, and the strength of the magnetic field emitted from the package will decrease ([0037]). In other words, the tread portion of the pneumatic tire is provided with an inner layer portion which constitutes a portion on a tire inner circumferential side of a wear limit; and a magnetic piece formed of the polymer material not containing the powder particles of hard magnetic material is used to form the inner layer portion.

Regarding claim 10, Wei further discloses that the unvulcanized tread portion forming member includes a breaker (Fig. 2a: 120, 125, 130, 135) ([0019]). 

Regarding claim 11, Wei further discloses that the powder particles of hard magnetic material include a particle diameter of 0.5-1.0 µm ([0036]), which falls within and overlaps with the claimed range of 400 µm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the particle diameter.  

Regarding claim 12, Wei further discloses that the magnetic piece may have a magnetic flux density of 12-16 mT on a surface of the magnetic piece ([0035]), which falls within and overlaps with the claimed range of 1 mT or more and 60 mT or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the magnetic flux density.

Regarding claim 13, Wei further discloses that the magnetic particles are distributed along a gradient of increasing concentration/density ([0029], [0035]-[0036]). In one embodiment, the higher concentration portion of the package is disposed closer to the tread surface ([0029]). In an alternative embodiment, a lower concentration portion of the package is disposed closer to the tread surface ([0029]). In other words, the concentration/density (i.e. compounding amount) of the magnetic particles may be varied and adjusted so as to affect the characteristics of the tread, and thereby is considered to be a result-effective variable. While modified Wei does not explicitly disclose the value for a compounding amount of the powder particles of hard magnetic material in the magnetic piece, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said compounding amount. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the compounding amount of the powder particles of hard magnetic material in the magnetic piece.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0170118) (of record) and Kawai et al. (WO 2014/ 147981, see machine translation) (of record) as applied to claim 1 above, and further in view of O’Brien (US 2009/0114322).

Regarding claim 2, Wei further discloses that the magnetic piece is formed from magnetic particles and an erodible medium ([0028]). Kawai teaches molding an unvulcanized raw rubber or resin (i.e. polymer) wear indicator with the raw tire and then vulcanizing together so that the tire is less likely to crack than a vulcanized tire, thereby the wear indicator can be arranged in the tread without damaging the tire and it is possible to suppress a decrease in durability of the tire which enables the user to visually recognize the degree of wear of the tire (Page 3 lines 107-120; Page 6 lines 239-240; Page 11 line 436). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Wei in order to provide that an unvulcanized or semi-vulcanized magnetic piece formed by dispersing the powder particles of hard magnetic material in a polymer material is used as the magnetic piece so that the wear indicator can be arranged in the tread without damaging the tire and so that it is possible to suppress a decrease in durability of the tire which enables the user to visually recognize the degree of wear of the tire, as taught by Kawai. 
Moreover, it is known in the art to provide tread wear indicators/markers with a sensor material, such as a magnetic material within a polymeric matrix, which is progressively worn away while allowing for the transmission of the tread wear condition to a receiver in communication with a vehicle's instrument panel to give a readout of the percent life remaining on the tires, as taught by O’Brien ([0046]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Wei so as to provide a polymer matrix as the erodible medium as it is known in the tire wear indicator art to use magnetic material in a polymer so that it is progressively worn away while allowing for the transmission of the tread wear condition to a receiver in communication with a vehicle's instrument panel to give a readout of the percent life remaining on the tires, as taught by O’Brien. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0170118) (of record) and Kawai et al. (WO 2014/ 147981, see machine translation) (of record) as applied to claim 1 above, and further in view of Shima et al. (US 2006/0010992) (of record).

Regarding claim 3, modified Wei does not expressly recite that a magnetic piece magnetized before being embedded in the hole is used as the magnetic piece.
Shima teaches providing a sheet-shaped magnet attached to a tire that preferably has a flexibility provided by mixing and dispersing magnetic powder of ferrite or a rare earth magnetic body such as samarium-cobalt, iron-neodymium-boron or the like (i.e. a hard magnetic material) with rubber or a resin (i.e. a polymer) ([0103]). In this manner, the magnet can be deformed following the deformation of the tire and breakage of the magnet can be prevented ([0103]). Shima further teaches that the magnets are already magnetized ([0011], [0178]). Although Shima teaches providing the magnet on the tire in a different manner than modified Wei, one of ordinary skill would readily recognize that the benefits of such a composition to the magnetic piece taught by Shima would also be applicable to a magnetic piece used in the tire disclosed by modified Wei. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the unvulcanized wear indicator magnetic piece disclosed by modified Wei such that it is magnetized and contains dispersed powder particles of hard magnetic material in a polymer material so as to have flexibility allowing the magnet to be deformed following the deformation of the tire and preventing breakage of the magnet, as taught by Shima. 

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0170118) (of record) and Kawai et al. (WO 2014/ 147981, see machine translation) (of record) as applied to claim 1 above, and further in view of Heise et al. (US 2010/0276044) and Tanno (US 2021/0170804) (of record). 

Regarding claims 9 and 14, modified Wei does not expressly disclose mounting a magnetic sensor to detect  a magnetic flux density of a magnetic field formed by the magnetic piece on an inner surface of a vulcanized pneumatic tire after the vulcanizing. Moreover, modified Wei does not expressly disclose mounting on an inner surface of a vulcanized pneumatic tire a magnetic sensor to detect a magnetic flux density of a magnetic field formed by the magnetic piece, and at least one of a pressure sensor, a temperature sensor, and an acceleration sensor, and housing the magnetic sensor together with the at least one of the pressure sensor, the temperature sensor, and the acceleration sensor.
Heise teaches a tire pressure-monitoring system, wherein the magnetic field sensor is a component of the tire module or of the wheel case module. In order to reduce costs, the magnetic field sensor is particularly preferably integrated into an electronic tire module which is arranged in the interior of the tire and which comprises at least one pressure sensor and one transmitting device for transmitting data from the tire module to a receiving device on the vehicle ([0018]). The magnetic field sensor is arranged in a tire module or wheel case module of a tire pressure-monitoring system in order, on the one hand, to integrate the magnetic field sensor into an existing module and, on the other hand to provide better protection for said magnetic field sensor ([0026]). The magnetic field sensor is connected to an evaluation means for evaluating the output signals of the magnetic field sensor, wherein if the magnetic field sensor is arranged in a tire module or wheel case module of a tire pressure-monitoring system, the evaluation means is advantageously also mounted in the tire module or wheel case module ([0027]). A further advantage of the invention is that the magnetic field sensor can be integrated into an electronic module of a directly measuring tire pressure-monitoring system ([0031]). Such electronic modules are mounted, for example, in the region of the tread on the inner liner of the tire and comprise, for example, at least one or more of the following elements: a pressure sensor, a temperature sensor, a battery and/or a generator for generating electrical energy from kinetic energy, an electronic circuit for evaluating signals, and components for transmitting and/or receiving signals ([0031]). It is therefore easily and cost-effectively possible also to integrate a magnetic field sensor into such a module ([0031]). The invention permits detection of wear of a tire profile at a defined wear point and can be easily and cost-effectively combined with tire pressure sensors etc. mounted in the interior of the tire, since the magnetic field sensor is also arranged in the interior of the tire ([0050]). Moreover, the magnetic field sensor is preferably provided in the interior of the tire since it is better protected there against environmental influences and soiling ([0012]). In this context, the magnetic field sensor is particularly preferably arranged in the region of the tread on the inside of the tire, for example on the inner liner, since the spatial proximity of the indicator element and magnetic field sensor then permit more precise detection of changes in the magnetic field by means of the indicator element ([0012]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Wei in order to provide the steps of mounting on an inner surface of a vulcanized pneumatic tire a magnetic sensor to detect a magnetic flux density of a magnetic field formed by the magnetic piece, and at least one of a pressure sensor, a temperature sensor, and an acceleration sensor, and housing the magnetic sensor together with the at least one of the pressure sensor, the temperature sensor, and the acceleration sensor, so as to reduce costs, integrate the magnetic field sensor into an existing module, and provide better protection for said magnetic field sensor against environmental influences and soiling while obtaining more precise detection of changes in the magnetic field by means of the indicator element, as taught by Heise. 
Additionally, Tanno teaches a tire provided with a wear indicator (Fig. 1: 10) mounted in a hole in the tread portion, wherein the wear indicator is a magnetic piece having a configuration in which magnetic powder is included in rubber material ([0007], [0018], [0023]). The magnetic wear indicator is capable of acquiring wear information regarding a tread portion from measured information regarding the magnetic flux density or the magnetic field strength of the magnet ([0007]), and acquiring highly accurate wear information without being affected by a decrease in magnetic flux density or magnetic field strength of the magnet caused by heat generation in the tread rubber of the pneumatic tire and by a decrease in magnetic flux density or magnetic field strength of the magnet due to aging ([0007]). Tanno further teaches a magnetic sensor mounting step of mounting a magnetic sensor (Fig. 1: 20) for detecting a magnetic flux density of a magnetic field formed by the magnetic piece (Fig. 1: 10) on an inner surface of a vulcanized28 Y/ll: Newpneumatic tire (Fig. 1: T) after the vulcanization step ([0009], [0011], [0023], [0068]-[0069], [0080]-[0081]). The sensor sends a detection signal to an acquisition device that acquires wear information regarding the tread from detection signal ([0021]-[0022]). Moreover, with this manner of mounting the sensor, the sensor is able to detect the magnetic flux density or magnetic field strength of the wear indictor magnet without hindrance ([0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Wei in order to provide a magnetic sensor mounting step of mounting a magnetic sensor for detecting a magnetic flux density of a magnetic field formed by the magnetic piece on an inner surface of a vulcanized28 Y/ll: Newpneumatic tire so as to send wear information regarding the tread to the driver/user as well as detect the magnetic flux density or magnetic field strength of the wear indictor magnet without hindrance, as taught by Tanno. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
On pages 11-13 of the Remarks, Applicant argues the that Kawai does not disclose a wear indicator with magnetic particles. The examiner refers to the detailed rejection above wherein Wei discloses the magnetic tire wear indicator, and Kawai is merely relied upon as a secondary reference teaching that it is generally known in the tire art to provide a step of molding a green tire using the unvulcanized tread portion forming member in which the magnetic piece is embedded so as to arrange the wear indicator in the tread without damaging the tire and decreasing the durability of the tire, while enabling the user  to visually recognize the degree of wear of the tire. One of ordinary skill in the art would readily recognize that this advantage would also be applicable to the wear indicator of Wei, even if different materials are relied upon for the wear indicators in the two references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749